OFFICE OF THE ATTORNEY    GENERAL    OF TEXAS
                          AUSTIN




Honorable ToanI. Colman, Jr.
county    httornoy
ArlFOliaacounty
Lufkla, Toxaa




          Tour lmttor of 0
0plxIloafroa thlr
                                             otions a oer-
                                             'II
                                               thir ~ootmty



                                    are
                                      employ8 a number
                                  hat ir, wblle they am
                                 aoh dey tht the mohln-
                    ' or to the first prltmry this OOP-
                      rt of those 8wn three wookr off and
                      almoato runthemaeblnoa. The
                       kept ontha pay roll, aid their
                       i;a;rravbg worked, and they wwrm
                                 Kh6n this w6a Later dir-
                       stniaarrdated that he wau giving;
     the mm 6 raoa cm 88 km thought ha had a right to
     do, and refunded to tha oounty tho money which had
     bosn peLtIthe moa. It *a8 my ruling that man am-
     ployed by the day by the oolrtlty
                                     would not be given
     tloaction with jmy. According to tha JIaIlaoNews
                                                                     258


Honorable   Tom F.   Coleman,   Jr.,   Pago Z



     of August 29, 1940, thr distrlot attorney o? Dal-
     las County ha8 alao ruled that there oan bo no paid
     vacation8 for worker8 pal6 on an hourly baslr.  Thlr
     ruling wa8 aoquiosed in and a8 pr8riourly rtatad tho
     money wa8 rerundad.

          "Tharo 18 however 8oma avidenoa that tha payment
     mado ln thi8 case wa8 not intended a8 a paid vaoatlon,
     rlnoe the oOmmlssloner8 OoUrt, tha oounty auditor,
     and thr oounty trearurrr were not 80 infOl?llOd
                                                   until
     after there -8 oonelderabl8 di8OU88lOn Of the Batter.
           'Thr qua8tlon, tharofora, on whloh f dO8irO an
     opinion i8 whrthar or not thr oounty oolnmirdoner and
     tho road omploye88 U&dOr thr taotr ar;given to you
     hare rlolatad any provision of tho Ponal Oodo. . . ."
          Your inquiry lnrolrer m&mI quortlonr Of law and of
faot rrhiohoannot bo oatrgorioally ln8worrd by thlr DODaZ%mOntI
they are datsrmlnable by i oourt br Juy in a~~~pa~~~~~:d;,~
lng.  we her., howeror, oonoludrd a8 io 1OW8
Art10108 108 and 579, mentioned in your letter, and Artlolo
95, eaoh ot the Penal Coda.

          Artiolr 108 do88 not rmbraor tho rubjrot aattrr do-
80ribrd; Article 378 r8qulror a pocunlary lntorost ln a oon-
traob, and under Artlolr 98 an re~entlal olsmont 18 a8 da-
8Orlbad ln YoKlnzlr v. Etato, 9e 5. W. (Sd) 4581
          *In order ror an OfiiO8r t0 bo guilty under thlr
     statute  the money whloh hr 18 oharged with having
     lairapplied or converted auat havr OOm8 l;lt hh&U8tCdy
     Or pO8808SfOllby tirtU8 Of hi8 OtfiOa.
     *oome into his ouatody or pO8saB8lon* we think mean
     that ho wa8 in aotua1 po88sersfonthereof at the time
     of it8 oanvsrslon or ~8applloatlon.~
            Sao al8o Eanna v, Stato, 153 5. W. (id) 105.
          Conaequantly, it 18 the opinion 0r tbl8 Department
tbt n8ither th8 County COBaal88iOn43rnor the road l mp1OyO88
bv*, undrr tha fact8 glt8n in your lettrr, violated   Art10188
108 or 375 or 95 or the P8nal Code of Toxa8.

          In vlsw of thi llmltad raotr b~oforr ~8, WI lx p r o r r
n0 Opinion with rrferenoe to other general p~otirlonr of the
Pen81 Cod6 suoh a8 thO8o detlnin theft by fal80 pratrxt, par-
JW   or f6188 8wearlng, 8nd or ln!nal oonrplraoy.
                                                                .-.--




Eonorablr Tom 1. Coleman, Jr., Page 3


            In Opinion NO. O-3784 thi8 DeQartnrsntdirOU88ed
other qWJ8tiOn8   touohlng thr 8ubjrOt mattrr oi your rOqUe8t
which you may find lnionmtlra. wo ara, theraroro, lnolo8-
lng a oopy of thir opinion.
                                         Your8 very truly
                                 ATTORNEY GWJSRAL .cOTEXAS


                                 BY




ZCStBBB                                  ‘8



              APJ?ROVEDDEC 6, ,I940


              --Y--
              ATTORNEY GENERAL OF TZXA